UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS Regional Bank Fund As of 7-31-14 (Unaudited) Shares Value Common Stocks 96.3% (Cost $350,672,071) Financials 96.3% Banks 88.8 % 1st Source Corp. 123,427 3,504,085 Access National Corp. 68,218 1,091,488 American Business Bank (I) 41,607 1,248,210 Ameris Bancorp 456,946 9,979,701 Anchor Bancorp, Inc. (I)(V) 161,584 3,110,492 Anchor Bancorp Wisconsin, Inc. (I)(R) 230,700 3,735,057 Bank of America Corp. 1,491,604 22,746,961 Bank of Marin Bancorp, Class A 23,217 1,040,586 Bankwell Financial Group, Inc. (I) 102,591 1,754,306 Bar Harbor Bankshares 142,962 3,902,863 BB&T Corp. 545,246 20,185,007 Bryn Mawr Bank Corp. 383,894 11,324,873 BSB Bancorp, Inc. (I) 234,047 4,023,268 Cascade Bancorp (I) 369,304 2,001,628 Centerstate Banks, Inc. 155,654 1,621,915 Chemical Financial Corp. 153,665 4,241,154 City Holding Company 65,330 2,720,995 CoBiz Financial, Inc. 96,113 1,087,999 Comerica, Inc. 165,668 8,326,474 Commerce Bancshares, Inc. 157,973 7,118,263 ConnectOne Bancorp, Inc. 86,421 1,641,999 CU Bancorp (I) 166,115 3,083,094 East West Bancorp, Inc. 248,898 8,477,466 Eastern Virginia Bankshares, Inc. (I) 264,358 1,670,743 Evans Bancorp, Inc. 126,399 2,957,737 FCB Financial Holdings, Inc., Class A (I)(S) 520,587 11,127,547 FCB Financial Holdings, Inc., Class B (I)(S) 12,609 269,517 Fifth Third Bancorp 933,817 19,124,572 First Business Financial Services, Inc. 83,333 3,634,985 First Citizens BancShares, Inc., Class A 316 70,263 First Commonwealth Financial Corp. 239,085 2,046,568 First Community Corp. 228,772 2,436,422 First Connecticut Bancorp, Inc. 74,929 1,114,944 First Financial Bancorp 188,393 3,078,342 First Horizon National Corp. 324,384 3,821,244 First Merchants Corp. 298,324 5,945,597 First Security Group, Inc. (I) 1,767,811 3,464,910 Flushing Financial Corp. 235,254 4,371,019 FNB Corp. 1,289,898 15,865,745 Frost Bankers, Inc. 274,364 21,392,161 Glacier Bancorp, Inc. 491,445 13,013,464 Guaranty Bancorp 38,435 499,655 Hancock Holding Company 464,181 15,058,032 Heritage Commerce Corp. 712,266 5,698,128 Heritage Financial Corp. 257,483 4,096,555 Heritage Oaks Bancorp (I) 1,064,426 7,600,002 Independent Bank Corp. 175,548 2,324,256 Independent Bank Corp. 482,214 17,605,633 John Marshall Bank (I) 43,062 764,351 JPMorgan Chase & Company 437,681 25,241,063 KeyCorp 642,328 8,697,121 M&T Bank Corp. 200,703 24,385,415 1 Regional Bank Fund As of 7-31-14 (Unaudited) Shares Value Financials (continued) MB Financial, Inc. 533,194 $14,364,246 Monarch Financial Holdings, Inc. 223,406 2,629,489 NewBridge Bancorp (I) 350,132 2,622,489 Northrim BanCorp, Inc. 52,551 1,287,500 Old Second Bancorp, Inc. (I) 307,637 1,488,963 Pacific Continental Corp. 318,618 4,282,226 Park Sterling Corp. 1,286,421 8,824,848 Peoples Bancorp, Inc. 147,485 3,440,825 Prosperity Bancshares, Inc. 163,828 9,523,322 Sandy Spring Bancorp, Inc. 163,933 3,837,672 Shore Bancshares, Inc. (I) 229,704 2,032,880 Sierra Bancorp 260,000 4,108,000 Simmons First National Corp., Class A 15,248 604,278 South State Corp. 150,691 8,756,654 Southern First Bancshares, Inc. (I) 101,959 1,427,426 Southwest Bancorp, Inc. 257,823 3,975,631 Square 1 Financial, Inc., Class A (I) 73,556 1,401,977 State Bank Financial Corp. 226,420 3,738,194 Suffolk Bancorp (I) 220,756 4,470,309 Sun Bancorp, Inc. (I) 1,010,383 3,799,040 SunTrust Banks, Inc. 563,469 21,439,995 SVB Financial Group (I) 157,209 17,138,925 Talmer Bancorp, Inc. (I) 1,431,920 19,062,777 The Community Financial Corp. 76,852 1,690,744 The PNC Financial Services Group, Inc. 286,213 23,629,745 Trico Bancshares 377,716 8,449,507 Trustmark Corp. 90,000 2,072,700 U.S. Bancorp 579,913 24,373,743 Union Bankshares Corp. 326,026 7,785,501 VantageSouth Bancshares, Inc. (I) 360,300 2,089,740 Virginia Heritage Bank (I) 56,123 1,546,189 Washington Trust Bancorp, Inc. 224,305 7,716,092 Wells Fargo & Company 465,024 23,669,722 WesBanco, Inc. 299,228 8,940,933 Westbury Bancorp, Inc. (I) 131,497 1,984,290 Wilshire Bancorp, Inc. 715,261 6,737,759 Xenith Bankshares, Inc. (I) 28,900 187,561 Yadkin Financial Corp. (I) 320,235 5,943,562 Zions Bancorporation 577,575 16,645,712 Thrifts & Mortgage Finance 7.5 % Berkshire Hills Bancorp, Inc. 386,034 9,330,442 Cheviot Financial Corp. 191,734 2,461,865 First Defiance Financial Corp. 262,030 7,077,430 Heritage Financial Group, Inc. 221,086 4,443,829 HomeStreet, Inc. 224,021 3,906,926 Provident Financial Holdings, Inc. 141,141 2,011,259 River Valley Bancorp 63,448 1,379,360 Simplicity Bancorp, Inc. 200,414 3,246,707 Southern Missouri Bancorp, Inc. 93,660 3,348,345 United Community Financial Corp. 1,058,239 4,550,428 United Financial Bancorp, Inc. 153,813 1,950,349 WSFS Financial Corp. 148,312 10,617,656 2 Regional Bank Fund As of 7-31-14 (Unaudited) Shares Value Preferred Securities 1.1% (Cost $6,225,930) Financials 1.1% Banks 0.7 % First Citizens Bancshares, Inc., Series A, 9.000% 24,962 5,550,301 Thrifts & Mortgage Finance 0.4 % Flagstar Bancorp, Inc., 9.000% 2,500 2,668,496 Shares Value Warrants 2.0% (Cost $8,115,956) Financials 2.0% Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 98,046 1,777,702 Citigroup, Inc. (Expiration Date: 1-4-19, Strike Price: $106.10) (I) 1,721,817 1,203,550 Comerica, Inc. (Expiration Date: 11-14-18; Strike Price: $29.40) (I) 285,756 6,023,736 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 300,959 4,067,230 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I) 116,310 314,037 The PNC Financial Services Group, Inc. (Expiration Date: 12-31-18; Strike Price: $67.33) (I) 34,349 774,913 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I) 58,798 14,700 Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) 48,569 272,472 Par value Value Short-Term Investments 0.7% (Cost $4,686,000) Repurchase Agreement 0.7% Barclays Tri-Party Repurchase Agreement dated 7-31-14 at 0.060% to be repurchased at $4,557,008 on 8-1-14, collateralized by $4,412,500 U.S. Treasury Inflation Indexed Notes, 0.125% due 4- 15-18 (valued at $4,648,234, including interest) $4,557,000 4,557,000 Repurchase Agreement with State Street Corp. dated 7-31-14 at 0.000% to be repurchased at $129,000 on 8-1-14, collateralized by $135,000 Federal Home Loan Mortgage Corp., 1.100% due 10-5-17 (valued at $134,494, including interest) 129,000 129,000 Total investments (Cost $369,699,957)† 100.1% Other assets and liabilities, net (0.1%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. (I) Non-income producing security. 3 Regional Bank Fund As of 7-31-14 (Unaudited) (R) Direct placement securities are restricted as to resale and the fund has limited rights to registration under the Securities Act of 1933. Original Beginning Ending Value as a Issuer, acquisition Acquisition share share percentage of Value as Description date cost amount amount fund's net assets of 7-31-14 Anchor Bancorp Wisconsin, Inc. Bought: None 9-20-13 $4,614,007 230,700 230,700 0.52% $3,735,057 Sold: None (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the fund. For more information on this security refer to the Notes to the financial statements. † At 7-31-14, the aggregate cost of investment securities for federal income tax purposes was $371,739,600. Net unrealized appreciation aggregated $353,003,174 of which $354,422,656 related to appreciated investment securities and $1,419,482 related to depreciated investment securities. 4 Regional Bank Fund As of 7-31-14 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
